In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
          ___________________________

               No. 02-21-00124-CR
          ___________________________

MUQTASID QADIR AKA MUQTASID QAADIR, Appellant

                          V.

               THE STATE OF TEXAS


       On Appeal from the 213th District Court
                 Tarrant County, Texas
      Trial Court No. C-213-W011988-0591998-E


        Before Bassel, Womack, and Wallach, JJ.
          Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Muqtasid Qadir a/k/a Muqtasid Qaadir filed a notice of appeal from

an “Order Adopting Actions of Magistrate and Order of Transmittal” after the Texas

Court of Criminal Appeals dismissed his application for a writ of habeas corpus filed

pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code

Crim. Proc. Ann. art. 11.07. We dismiss for want of jurisdiction.

      We notified Qadir by letter that we were concerned that we lacked jurisdiction

over his appeal because this court has no jurisdiction over matters relating to

postconviction applications under Article 11.07 of the Texas Code of Criminal

Procedure. See id. In our letter, we explained which courts have jurisdiction:

      The habeas corpus procedure set out in [A]rticle 11.07 provides the
      exclusive remedy for felony postconviction relief in state court. See Bd. of
      Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910
      S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).

            The Court of Criminal Appeals, Austin, Texas, has jurisdiction
      over [A]rticle 11.07 postconviction writs of habeas corpus/out-of-time
      appeals. Tex. Code Crim. Proc. Ann. art. 11.07. Furthermore, this court
      has no authority to review decisions of the Court of Criminal Appeals.

We further stated that unless Qadir or any party desiring to continue the appeal filed

with this court on or before November 1, 2021, a response showing grounds for

continuing the appeal, the appeal could be dismissed for want of jurisdiction. We

have received no response.




                                           2
      Because this court has no jurisdiction to entertain Qadir’s appeal, we dismiss

the appeal for want of jurisdiction.

                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 16, 2021




                                         3